Citation Nr: 1740115	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-18 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, including all associated neurological manifestations.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as pes planus, plantar fasciitis and heel spur.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a bilateral hand and finger disorder, not including carpal tunnel syndrome.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2012, and January 2014 rating decisions issued by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

The Board notes that when a Veteran files a claim for an increased spine rating, it is construed as a claim for the highest rating possible, to include entitlement to all associated neurological manifestations, such as bowel and bladder impairments.  As such, these claims are included in the Veteran's increased rating claim for his lumbar spine disorder.  Further, the Veteran has also claimed separate bilateral foot disabilities to include pes planus, plantar fasciitis, and heel spurs, as well as numerous bilateral disorders to the hands and fingers.  However, while these disorders may affect different areas of the feet and hands, respectively, it is unlikely that these disorders could each receive separate individual ratings.  Therefore, the Board has framed the issues broadly, to include all other demonstrated disorders affecting those particular body areas.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral carpal tunnel, increased rating for a lumbar spine disorder, TDIU, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder was not shown in service or for many years thereafter and is not related to service.

2.  The Veteran's bilateral shoulder disorder was not shown in service or for many years thereafter and is not related to service.

3.  The Veteran's bilateral hand and finger disorder was not shown in service or for many years thereafter and is not related to service.

4.  The Veteran's tinnitus was not shown in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a bilateral hand and finger disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his bilateral shoulder, foot, hand and finger disorders, and tinnitus are related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Upon review of all evidence of record, the Board finds that these service connection claims should be denied.  

The Veteran's service treatment records report that the Veteran had a few complaints of pain in his hands, fingers, feet, and shoulders.  Specifically, the records document that the Veteran had complaints of shoulder pain in February, March, and August 1975.  In January 1977 the Veteran reported throbbing pain and tingling in his fingers.  The Veteran's May 1977 separation examination and report of medical history indicate that the Veteran had "swollen and painful joints," and foot trouble.  Moreover, the Veteran indicated that he had arthritis in his hands and pes planus.  Nevertheless, the physician specifically stated that his records "do not reflect" a diagnosis of those conditions.  

As for tinnitus, there are no complaints of tinnitus while on active duty.  Moreover, although the Veteran has asserted to have experienced acoustic trauma while around heavy machinery and artillery, there is little evidence to suggest that this would have resulted in any pathology.  Significantly, the Veteran's separation physical examination in May 1977 fails to document any complaints of or observed symptoms related to tinnitus.  

The post-service medical evidence does not indicate that the Veteran had any symptoms related to his shoulder, hand/finger, or tinnitus, until 2005.  In 2005, the Veteran was diagnosed with bilateral degenerative joint disease in his scaphoid-trapezium joint, first MCP joints, IP joints of thumbs, as well as bilateral acromioclavicular osteoarthritis in his shoulders.  Similarly, with respect to a bilateral foot disorder, the post-service treatment records do not report evidence of a foot disorder, aside from a right cuboidal fracture in 2004 following trauma, until 2005.  Additionally, the Veteran also did not have a reported diagnosis of tinnitus until approximately 2008.  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of shoulder, feet, hand, and tinnitus symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not sufficient to establish continuity of symptomatology.  Significantly, the Board notes that the Veteran submitted a claim for VA benefits in 1982, 2001, and 2011, but did not mention these issues currently on appeal.  The fact that the Veteran was aware of the VA benefits system, sought out a claims for compensation and other benefits, including a back disorder in 2001 and sleep apnea in 2011, but made no reference to the disorders he now claims weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Had the Veteran symptoms of the disorders he now claims, there seems to be no reason why the Veteran would not have identified them at that time he filed for his previous benefits.  Further, with respect to the Veteran's bilateral foot disability, the Veteran's 2004 podiatry records do not indicate signs or symptoms of a bilateral foot disorder.  Thus, it stands to reason that if the Veteran had exhibited such symptoms, they likely would have been documented.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur).

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty.

In a November 2011 VA examination, the examiner performed a thorough physical examination and detailed review of the Veteran's medical and service treatment records.  The examiner opined that the Veteran's hand, finger, and shoulder disorders were less likely than not caused by or related to service.  In support, he indicated that the Veteran did not seek medical treatment or report complaints related to his hand and finger disorders until 2005.  As such, it is more likely that these injuries are related to his career as truck driver which included duties which involved significant heavy lifting, carrying, pushing, pulling, and loading and unloading heavy equipment from and to trucks.  Moreover, with respect to the Veteran's shoulder disorder, the examiner noted that while the Veteran had shoulder pain in service - which could have been rotator cuff tendinitis - this condition was not chronic or persistent, and is not related to his current shoulder osteoarthritis.  Further, given that he did not report shoulder complaints until 2005, the examiner opined that the degenerative joint disease in his shoulders are a result of aging and his occupational nature of being a truck driver following active duty service.  

With respect to the Veteran's bilateral foot disorder, the December 2013 VA examiner opined that the Veteran's foot disorders, including pes planus and plantar fasciitis, were not related to service.  Specifically, the examiner noted that there was no support in the service treatment records for the diagnosis of moderate fallen arches.  Moreover, the Veteran was examined several times by his podiatrist in 2004 and there was no indication that the Veteran had a bilateral foot disability, such as pes planus.  The examiner also reported that the Veteran sustained a cuboidal fracture in 2004 and the records reflect that "compliance for care was documented as poor."  As a result, the examiner opined that the Veteran's bilateral foot disability was more likely related to the "complications of cuboidal fractures," which include instability, arthritis, loss of the arch, and pronation deformity.

As far as the Veteran's tinnitus is concerned, a VA examiner in April 2012 diagnosed tinnitus, but indicated that he could not provide a medical opinion regarding the etiology of the tinnitus without resorting to speculation.  Based on the evidence of record, the fact that the examiner could not render an opinion is not surprising, as it is a disorder that is based solely on the Veteran's own statements regarding symptoms.  

Moreover, the examiner noted that the service treatment records indicated normal hearing on all occasions, and there were no complaints of tinnitus in service.  Additionally, the examiner stated that there are no objective factors seen on exam for which the etiology of the tinnitus can be attributed.  As such, another examination is unlikely to result in any improved results.  In any event, the Board finds that the Veteran has not submitted sufficient medical evidence, including opinions from his treating medical providers, to demonstrate that his tinnitus is related to service.  

Thus, while the VA examiner could not definitively identify the etiology of the Veteran's tinnitus, the Veteran has not met his burden to establish a nexus between his tinnitus and active service - especially in light of the fact that the Veteran did not complain of tinnitus until over 40 years after service.  Additionally, to the extent the private records indicate that the Veteran had tinnitus since active service, these records are not probative as it appears they are based upon the Veteran's own reported history which, as was noted above, is not sufficiently credible for service connection to be warranted without any supporting objective medical evidence.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and his wife relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his wife are not competent to provide testimony regarding a diagnosis and/or etiology of his shoulder, feet, hand/finger, and tinnitus disabilities.  See Jandreau, 492 F.3d at 1377, n.4.  Because these conditions are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disabilities are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral foot disorder is denied.  

Service connection for a bilateral shoulder disorder is denied.  

Service connection for a bilateral hand and finger disorder is denied.  

Service connection for tinnitus is denied.  


REMAND

The Veteran asserts that his bowel and bladder incontinence is related to his lumbar spine disability.  In support, the Veteran submitted a statement in June 2017 indicating that he has new treatment records from his urologist which demonstrate that his bowel and bladder incontinence is related to his IVDS.  However, it appears that these medical records have not been obtained.  As such, a remand is required to obtain these records.  38 U.S.C.§ 5103A(a)(1),(b); see Loving v. Nicholson, 19 Vet.App. 96, 102-03 (2005).

Further, the Veteran claims and the medical evidence suggests that his lumbar spine disability and associated radiculopathy have worsened since his last VA examinations in November 2011.  Therefore, given that the Veteran may be entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine due to the asserted neurological manifestations, the Veteran should be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Cf. VAOPGCPREC 11-95 (April 7, 1995).

With respect to carpal tunnel syndrome, which the Veteran asserts that this disorder is related to active duty service, a VA examiner in November 2011 noted that the Veteran had at least one episode of bilateral hand pain and burning sensation, which "could reflect carpal tunnel syndrome."  The examiner opined that his carpal tunnel was less likely than not related to service because "this condition however did not become evident to be chronic or persistent."  However, the Board notes that this opinion and rationale is inadequate as the Veteran is not required to show that his disability persisted since service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Instead, the Veteran only needs to demonstrate that he his carpal tunnel is due to or related to an in-service injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Moreover, the Board observes that the medical evidence indicates that the Veteran's carpal tunnel may be related to his lumbar spine disorder.  However, the November 2011 VA examiner did not discuss whether or not his carpal tunnel is related to IVDS.  Therefore, a new examination is required before this claim may be properly considered.  

The Board notes that the Veteran has raised a claim for TDIU during the course of the appeal.  Therefore, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the RO.

Finally, since the Veteran's claims for SMC based on aid and attendance and/or housebound status relies in part on his disability ratings, these issues cannot be addressed until the above development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records that are available from the VA Medical Center in San Antonio, Texas, as well as from any VA facility from which the Veteran has received treatment since January 2015.  This specifically includes the Veteran's urology records.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

The examiner is also asked to identify all neurological abnormalities that have resulted from the Veteran's spine disorder, such as neuropathy in the extremities, or bowel and bladder incontinence, and evaluate their severity.

3.  Schedule the Veteran for a VA examination to determine if his carpal tunnel is related to active service, to include as secondary to his lumbar spine disability.  The examiner should review all new evidence of record, including the statements made by the Veteran and spouse, and provide an opinion to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's bilateral carpal tunnel is etiologically related to active duty service, to include as secondary to his lumbar spine disability. 

The requested addendum opinion should be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU and SMC claims, including any additional VA examinations.  

5.  If the claims are not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for bilateral carpal tunnel, increased rating for a lumbar spine disability, TDIU, and SMC, and the claims file should be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


